Simmons, C. J.
1. Where a wife makes a contract in her own name for the improvement of her husband’s house, the husband is not liable therefor when it does not appear that the wife was his authorized agent, or that he knew that the work was being done on his property, or that he adopted the contract as his own. Benjamin v. Benjamin, 15 Conn. 347, 39 Am. Dec. 384.
2. The wife having acted on her own behalf and not as the agent of her husband, he can not be held bound, as principal, by ratification, merely because he has paid for part of the work. Civil Code, § 2997 ; 1 A. & E. Enc. Law (2d ed.) 1188; Blount v. Dugger, 115 Ga. 109.

Judgment reversed.


All the Justices concur.

The verdict was in favor of the plaintiff. The defendant moved for a new trial, which was denied, and he excepted.
Theodore Titus, for plaintiff in error.
8. A. Roddenbery and Roscoe Luke, contra.